254 F.2d 604
W. T. GRANT COMPANY, a Corporation, Appellant,v.RETAIL STORE EMPLOYEES UNION, LOCAL 655, Louis J. Renschen, Jack Valenti, George Manis and Edgar J. Sargent.
No. 15865.
United States Court of Appeals Eighth Circuit.
March 24, 1958.

Appeal from the United States District Court for the Eastern District of Missouri.
Milton H. Tucker and F. Wm. McCalpin, St. Louis, Mo., for appellant.
John H. Martin, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed at costs of appellant, on stipulation of parties.